Citation Nr: 1402245	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  05-12 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a right knee disability. 

3.  Entitlement to an initial rating in excess of 20 percent for a herniated disc at 
C5-C6.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel



INTRODUCTION

The Veteran served in the National Guard, with periods of active service from July 1991 to August 1991, from May 1993 to June 1993, and from March 2003 to July 2003.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2004 decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran requested a hearing with a VA Decision Review Officer, but he later withdrew that request. 

In August 2010 and October 2012, the Board remanded this case for additional development, and the case has been returned for further appellate review.

In April 2013, the Veteran submitted evidence pertaining to a knee disability.  As discussed further below, the Board does not have jurisdiction over the Veteran's claims for service connection for left and right knee disabilities.  Nevertheless, 
the Board construes the new evidence as an attempt to reopen claims for service connection for left and right knee disabilities, and those claims are referred to the Agency of Original Jurisdiction (AOJ) for appropriate action. 


FINDINGS OF FACT

1.  The Veteran's cervical spine disability is manifested by at worst, flexion limited to 20 degrees; the evidence does not show forward flexion limited to 15 degrees, favorable ankylosis of the cervical spine, or incapacitating episodes of intervertebral disc disease. 

2.  In May 2011, prior to the promulgation of a decision in the appeal, VA received notification from the Veteran that he wished to withdraw from appeal his claims for service connection for right and left knee disabilities.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent for a cervical spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2013).

2.  The criteria for the withdrawal of the issue of entitlement to service connection for a right knee disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

3.  The criteria for the withdrawal of the issue of entitlement to service connection for a left knee disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

In this case, the Veteran's claim for a higher rating for his cervical spine disability arises from his disagreement with the initial rating assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated and additional VCAA notice is not required; any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in the development of the claim.  The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Records associated with the Veteran's claims file include service treatment records, post service VA treatment records, private treatment records and VA examination reports.  

The Board also notes that actions requested in the prior remands have been undertaken.  Indeed, the Veteran was asked to identify relevant treatment providers and a VA examination was conducted.  Additional post service treatment records were obtained, and the case was readjudicated in a supplemental statement of the case.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  
	
The Veteran has not indicated the existence of additional pertinent evidence.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Analysis

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent 
the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40; see also 38 C.F.R. §§ 4.45, 4.59.  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

The Veteran contends that his service-connected cervical spine disability is worse than the 20 percent disability rating currently assigned under Diagnostic Code 5243, which pertains to intervertebral disc syndrome.  

The relevant regulations provide for evaluation of the spine under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, The Spine, Note (6) (2013). 

Under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 20 percent rating is assigned for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A higher 30 percent rating is warranted for forward flexion of the cervical spine of 15 degrees or less or for favorable ankylosis of the entire cervical spine.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2013).  Any associated objective neurologic abnormalities should be separately evaluated under an appropriate diagnostic code.  Id. at Note (1).

For VA compensation purposes, normal forward flexion of the cervical spine is 0 
to 45 degrees, extension is 0 to 45 degrees, left and right lateral flexion are 0 to 45 degrees, and left and right lateral rotation are 0 to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id. at Note (2); see also 38 C.F.R. 
§ 4.71a, Plate V.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Formula), Diagnostic Code 5243, a higher 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician 
and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1) (2013).

As an initial matter, the Board first notes that the Veteran is also in receipt of separate compensable ratings for radiculopathy of the right and left upper extremities secondary to his cervical spine disability effective from 2003.  He has not appealed the August 2013 rating decision granting radiculopathy of the right and left upper extremities.  Thus, the upper extremity disabilities are not before 
the Board, and symptomatology associated with such cannot be considered in evaluating the Veteran's cervical spine disability.  38 C.F.R. § 4.14 (the evaluation of the same manifestation or disability under different diagnoses is to be avoided).  Similarly, the Veteran has been assigned a separate rating for scarring related to 
his cervical spine disability, and that issue has not been appealed.  Therefore, it is not before the Board.  Finally, during the period from June 30, 2005 to August 1, 2005, the Veteran was in receipt of a 100 percent rating for his cervical spine disability due to surgical convalescence.  As this represents the maximum rating available, the Board's decision does not address this period of temporary total disability.  38 C.F.R. § 4.30.

Based on the evidence of record, the Board finds that an increased rating is not warranted for the Veteran's cervical spine disability at any point during the pendency of this appeal.  The Board finds that a higher rating is not warranted pursuant to the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), as the record does not show ankylosis of the 
cervical spine or forward flexion of the cervical spine limited to 15 degrees.  On 
the contrary, VA examination reports dated in December 2003, March 2004, December 2005, September 2007, and March 2010 show, at worst, forward flexion limited to 42 degrees.  Most recently, a March 2013 VA examination revealed forward flexion limited to only 20 degrees, and then 25 degrees following repetitive motion.  Those findings are consistent with the currently-assigned 20 percent rating.  Moreover, as those examination reports show movement of the cervical spine, they do not support a higher rating based on ankylosis.  

Relevant VA and private treatment notes are also negative for evidence of forward cervical flexion limited to 15 degrees or ankylosis of the cervical spine.  Private records dated in June 2004, February 2006, and January 2007, and VA treatment notes dated in January 2010, February 2010, and August 2010 all note range of cervical spine motion within normal limits.  Additionally, during private treatment related to the neck in January 2004, examination was "completely normal."  Similarly, in September 2005, physical examination revealed tenderness and 
"some stiff movement" in the cervical spine, but was otherwise unremarkable; no limited flexion or motion was noted.  While limited motion of the cervical spine was generally noted in February 2006, no specific findings in degrees were noted.  

Thus, absent evidence of ankylosis of the cervical spine or forward flexion limited to 15 degrees, even considering the complaints of pain, stiffness, or spasms on the record, a higher rating is not warranted under the General Rating Formula.

Nor is a higher rating warranted under the General Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Formula), as the evidence does not show incapacitating episodes having a total duration of at least four weeks, but less than six weeks during a 12 month period on appeal.  As noted, an incapacitating episode requires bed rest prescribed by a physician and treatment by a physician.  Here, VA examination reports dated in December 2003 and September 2007 are negative for evidence of incapacitating episodes, and VA examination reports dated in March 2010 and March 2013 explicitly note no incapacitating episodes during the prior 12-month period, though the Veteran did report flare-ups.  The Board acknowledges that during a December 2005 VA examination, the Veteran reported 18 days of "incapacitating pain" since undergoing surgery.  However, there is no indication that physician-prescribed 
bed rest of treatment accompanied those days of pain, and further, 18 days is less than the four weeks necessary for a higher 40 percent rating under the IVDS Formula.  

Similarly, relevant VA and private treatment records do not document physician-prescribed bed rest for the Veteran's cervical spine disability during the period 
on appeal, nor do they otherwise indicate that the Veteran has experienced incapacitating episodes having a total duration of at least four weeks during any 
12-month period on appeal.  Accordingly, a higher 40 percent rating is not warranted under the IVDS Formula.  Moreover, the combined evaluation for the Veteran's orthopedic (neck) and neurological manifestations (radiculopathy of upper extremities) exceeds 40 percent, and is more favorable than rating the Veteran based on incapacitating episodes.

The Board has also considered statements from the Veteran reiterating complaints of pain, stiffness, spasms, and physical limitations.  These complaints are consistent with those reported to the VA examiners, and VA and private treatment providers.  However, the Board finds the objective findings on examination and during treatment to be more probative of the level of disability and functional impairment resulting from the Veteran's cervical spine disability.  

The Board acknowledges that the Veteran has consistently complained of pain in his neck to the VA examiners and his VA and private treatment providers during the period on appeal.  The Board has also considered the Veteran's complaints and the objective findings on VA examination of additional pain on repetitive testing in the cervical spine.  However, there is no evidence showing that the Veteran has more limitation of motion than that found at his VA examinations.  Further, even considering complaints of pain and functional loss with repetitive use, the Veteran did not at any time exhibit forward flexion of the cervical spine limited to less than 20 degrees during the period on appeal.  Moreover, the Board notes that during the period on appeal, despite complaints of functional loss due to pain and stiffness, the record shows that the Veteran was variously able to run, exercise or go to the gym, garden, perform yard work, and go to the movies.  Thus, considering all pertinent disability factors, to include the DeLuca factors discussed above, there is no appropriate basis for assigning a schedular rating in excess of 20 percent for the Veteran's cervical spine disability.  See DeLuca, supra; see also 38 C.F.R. §§ 4.40, 4.45, 4.59. 

Other Considerations

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical."). 

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence.  The Veteran's service-connected cervical spine disability is manifested by signs and symptoms including pain, stiffness, and limitation of motion.  The neurological symptoms associated as being the result of his neck disability have been separately rated, and he is separately rated for a psychiatric disorder resulting from his neck disability.  The diagnostic codes in the rating schedule corresponding to disabilities of the spine provide disability ratings on the basis of limitation of motion, as well as on neurologic abnormalities or based on incapacitating episodes.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations and functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted. 

As a final matter, the Board observes that in a May 2007 rating decision, entitlement to a total disability rating based on individual unemployability (TDIU) was denied by the RO based on a finding that the Veteran's cervical spine disability did not render him unemployable.  The Veteran did not appeal that decision.  Inasmuch as TDIU due to a cervical spine disability was denied in an unappealed rating decision, no further action pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) is required.


In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


III.  Withdrawn Claims

An appeal may be withdrawn by an appellant or by his representative.  38 C.F.R. 
§ 20.204(a) (2013).  Except when made on the record at a hearing, appeal withdrawals must be in writing.  An appeal withdrawal is effective when received by the RO prior to the appeal being transferred to the Board or when received by the Board before it issues a final decision.  38 C.F.R. § 20.204(b).  Withdrawal of an appeal will be deemed a withdrawal of the notice of disagreement and, if filed, 
the substantive appeal, as to all issues to which the withdrawal applies.  38 C.F.R. 
§ 20.204(c).

In May 2011, prior to transfer of the Veteran's appeal to the Board, the RO received a written statement from the Veteran in which he indicated that he wished to withdraw his appeal concerning his knees.  

The Board finds that the Veteran has expressed his desire to withdraw his appeal of his claims for service connection for left and right knee disabilities.  Thus, there is effectively no longer any remaining allegation of error of fact or law concerning the issues of entitlement to service connection for a left and right knee disability.  See 38 U.S.C.A. § 7105(d)(5) (West 2002).  While the issues of service connection for left and right knee disabilities were remanded by the Board in October 2012 for further development, that remand was in error, as the criteria for withdrawal of those issues had been met in May 2011, prior to issuance of the remand; therefore, the Board did not have jurisdiction over the issues in order to remand them.  

The Board further points out that in a July 2013 supplemental statement of the 
case (SSOC) issued pursuant to the Board's prior remand, the AOJ declined to adjudicate the issues of service connection for left and right knee disabilities, noting that the claims had been withdrawn by the Veteran in May 2011.  The SSOC was sent to the Veteran, and he did not respond or challenge the AOJ's finding that 
the knee claims had been withdrawn.  Moreover, the Veteran's service representative submitted an October 2013 brief that addressed only the cervical spine increased rating claim, and not the knee service connection claims.

In any event, as the criteria for withdrawal of the appeal concerning service connection for left and right knee disabilities were met in May 2011, prior to issuance of a final decision by the Board, the appeal as to those issues is dismissed.


ORDER

A rating in excess of 20 percent for a herniated disc at C5-C6 is denied.

Entitlement to service connection for a left knee disability is dismissed.

Entitlement to service connection for a right knee disability is dismissed.



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


